Citation Nr: 1550507	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-24 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury, claimed as headaches and memory loss.  

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for a respiratory condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and mood disorder.  

5.  Entitlement to service connection for coronary artery disease.  

6.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

7.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1984 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A traumatic brain injury, claimed as headaches and memory loss, has not been shown at any time.  

2.  A respiratory condition has not been shown at any time.

3.  The evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD is due to sexual trauma during service.  

4.  The evidence is at least in equipoise as to whether the Veteran's current diagnosis of mood disorder is secondary to his service-connected disabilities.  

5.  The Veteran did not have a manifestation of heart disease during his active service, and his current coronary artery disease is not etiologically related to active service.

6.  For the entire appeal period, the Veteran's left knee disability has been manifested by pain, flexion ending at 135 degrees, no limitation of extension, and no instability.  

7.  For the entire appeal period, the Veteran's left shoulder disability has been manifested by pain, but motion is not limited at shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a respiratory condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
 
4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's mood disorder is secondary to his service-connected disabilities. 38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for coronary artery disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

6. The criteria for a disability rating in excess of 10 percent a left knee disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.59, 4.71a, Diagnostic Codes (DCs) 5201 (2015). 

7.  The criteria for a disability rating in excess of 10 percent a left shoulder disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.59, 4.71a, DC 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2009, May 2010, and July 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in February, April, and July 2012.  The resulting reports describe the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Next, the Board acknowledges that VA did not provide an examination with regard to the Veteran's claim of entitlement to service connection for a respiratory condition.  Nevertheless, the Board concludes that VA has no duty to provide an examination for this claimed disability.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. §3.159(c) (4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent evidence that the Veteran currently suffers from a chronic respiratory condition.  As discussed below, while VA records document intermittent visits for respiratory symptoms, there is no evidence of a chronic respiratory disability during the claim and appeal period.  Hence, the first McLendon factor has not been met.  

Next, there is no persuasive competent evidence indicating the Veteran's claimed disability may be associated with service aside from the appellant's assertions, which alone do not, under current case law, suffice to render a VA examination or opinion necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claims.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

Specifically, the Board finds that the record does not provide an indication of an association between service and the Veteran's claimed condition.  Although the threshold for the third factor is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  The only evidence of a possible connection between the Veterans current disability and service is the fact that the Veteran filed a service connection claim for a respiratory disorder, and even if this action is presumed to be a conclusory assertion of a nexus, it is not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). The Board finds that this does not rise to the threshold described in McLendon, and therefore concludes that VA has no duty to provide an examination regarding the Veteran's claim for service connection for a chronic respiratory condition.  

In conclusion, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Traumatic Brain Injury

The Veteran filed a claim for service connection for headaches and memory loss in April 2011, which was construed and developed as a claim for service connection for residuals of a traumatic brain injury.

In that regard, the Veteran did sustain a head injury during service.  Service treatment records from March 1989 document the Veteran receiving stitches after the Veteran fainted, fell, and hit his head on the deck causing a forehead puncture wound.  However, the Board finds that the record does not contain a competent lay or medical diagnosis for residuals of a traumatic brain injury.  The record also does not contain evidence showing persistent or recurrent symptoms related to this condition.  

VA afforded the Veteran an examination for this claim in April 2012.  During the clinical interview, the Veteran described the 1991 accident in which a ventilation motor struck his head, requiring four stitches and resulting in a headache.  The Veteran denied any loss of consciousness or confusion.  He also reported having a clear recollection of the event.  Though the Veteran described having multiple fainting spells with some resulting bumps, he relayed no head injury as a result.  The Veteran denied having any memory issues, and he also denied having any present headache condition.  The examiner noted that the Veteran had normal judgment, routinely appropriate social interaction, proper orientation, normal motor activity, and no subjective symptoms.  Next, the examiner found no neurobehavioral effects, found proper communication ability, and found normal consciousness levels.  Neuropsychological testing was performed with normal results.    

The examiner opined that there was no evidence of a traumatic brain injury by history or record.  Since there was no diagnosis of a traumatic brain injury, the examiner provided no nexus opinion.  The examiner based his finding on there not being a traumatic brain injury on there being no loss of consciousness, altered consciousness, or posttraumatic amnesia as a result of either the documented head injury in March 1989 or the reported head injury in 1991.  The Veteran also denied these symptoms in relation to the March 1989 and 1991 incidents.  

The Board finds the April 2012 VA examination to be the most probative evidence as to whether the Veteran has suffered a traumatic brain injury, and the examination fails to indicate any disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA examiner gathered a detailed history from the Veteran, provided diagnostic tests, and based his findings on the results of these tests. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The Board recognizes that the Veteran has implicitly claimed, via his actual claim for service connection, that he does suffer from chronic residuals of a traumatic brain injury.  In this regard, the Veteran is proffering a lay diagnosis.

The Board finds such lay opinions in the present case not competent evidence. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of etiology are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the Veteran is not competent to render a diagnosis of a traumatic brain injury.  This issue is not simple, as the diagnosis of a traumatic brain injury requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the diagnosis of a traumatic brain injury are not competent evidence.  

In the absence of any competent evidence of a traumatic brain injury, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Condition

Other than filing a claim for service connection for a respiratory condition and appealing the subsequent adjudications, the Veteran has not presented any evidence that is relevant to the existence of a respiratory condition.  Additionally, while VA treatment records document occasional symptoms of transient respiratory symptoms, they do not contain any diagnosis of a chronic respiratory condition.  Thus, this claim must fail as there is no current disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.")

The Board acknowledges that the Veteran implicitly asserted that he has a respiratory disability merely by filing a claim for service connection for this condition.  In this regard, the Board finds the Veteran's claim that he has a chronic respiratory disability to be not competent evidence.  The Board notes that the Veteran is competent to describe symptoms he experienced.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the diagnosis of a chronic respiratory condition involves a complex medical analysis that cannot be made solely by observation.  Additionally, the Veteran has not relayed any contemporaneous diagnosis by a medical professional or had a medical professional provide a diagnosis based on symptoms reported by the Veteran. Therefore, the Board finds that the claim by the Veteran is not competent evidence.  See Davidson v. Nicholson, supra; see also, Jandreau v. Nicholson, supra.  

Thus, in the absence of any competent evidence of a chronic respiratory disability, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran filed a claim for service connection for a heart condition in May 2010, subsequently asserting that his current coronary artery disease had onset as a result of two instances of chest pain in service.  These two instances are documented in September 2000 and April 2002 service treatment records.  In the earlier record, the Veteran is documented presenting with a sudden onset of substernal chest pain, described as tightness.  At the time of presentation, the Veteran denied present pain, trauma, or any heavy lifting.  After an examination, the attending physician diagnosed the Veteran with non-cardiac chest pain.  In April 2002, the Veteran presented at the medical clinic with diaphoresis, weakness, complaining of numbness and tingling to the left extremity for one day.  The attending physician noted the Veteran's September 2000 visit regarding non-cardiac chest pain.  After an examination, the physician diagnosed the Veteran with heat intolerance with possible early viral syndrome.  

Shortly after his separation from service, the Veteran presented to the emergency room at the Jacksonville Naval Hospital with chest pain.  A stress test was conducted, causing the attending physician to rule out myocardial infarction.  Chest x-rays and an electrocardiogram (EKG) were normal.  

The Veteran suffered a myocardial infarction in January 2009.  Subsequent private treatment records from June 2010 document a diagnosis of coronary artery disease with deterioration of left ventricular ejection fraction.  Private treatment records from January 2009 until June 2010 document procedures and tests for treatment and evaluation of the Veteran's coronary artery disease.  Based on this evidence, the Board finds that the present disability element of service connection is clearly met.  

VA afforded the Veteran a heart conditions examination in April 2012, at which time the VA examiner affirmed the diagnosis of coronary artery disease, also noting the prior history of the January 2009 myocardial infarction, present diagnoses of supraventricular arrhythmia, heart block, and the past medical history of implanted cardiac pacemaker and automatic implantable cardioverter defibrillator.  During the clinical interview, the Veteran described having unexplained chest pain with sweating episodes in 1990 while serving on a ship in the Persian Gulf.  Subsequent to the Veteran's January 2009 myocardial infarction, the Veteran received a percutaneous coronary intervention.  He next received an implanted cardiac pacemaker and automatic implantable cardioverter defibrillator in November 2011.  

The examiner, after reviewing the Veteran's medical records and claims folder, opined that the Veteran's current heart condition was not caused by or a result of the Veteran's complaints of non-cardiac chest pain that occurred in September 2000 and April 2002.  As rationale, the examiner noted that the Veteran had multiple risk factors for coronary artery disease, including a strong family history of early myocardial infarction, a history of smoking, dyslipidemia, and high cholesterol with lipid lowering agent since his military service.  The examiner also noted that the Veteran's heart symptoms began in January 2009, six years after his discharge from the military.  Because of the lack of objective evidence showing onset of this condition during military service or within one year of separation from military service, the examiner was unable to provide a favorable nexus opinion.  

After reviewing the Veteran's statements and the relevant medical history, the Board concludes that service connection for coronary artery disease is not warranted, and the appeal as to this issue must be denied.  

The Veteran contends that his in-service symptoms of chest pain were misdiagnosed, and that these conditions were manifestations of heart disease.  Initially, the Board notes that the Veteran has proffered a lay diagnosis and nexus opinion through this contention.  However, in the instant case, the Veteran is not competent to render a diagnosis of a heart disease.  This issue is not simple, as the diagnosis of coronary artery disease requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  For the same reasons, the Veteran is not competent to link his January 2009 diagnosis of coronary artery disease status post myocardial infarction to symptoms of chest pain in 2000 and 2002.  See Davidson v. Shinseki; Layno v. Brown; Jandreau v. Nicholson; supra.  As such, the Board finds that the Veteran's statement regarding the diagnosis of and etiology for his coronary artery disease to be not competent evidence.  

In contrast, the Board finds the findings of the April 2012 VA examination to be the most probative evidence as to when the Veteran's coronary artery disease had onset and as to whether this disability is related to the Veteran's active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The April 2012 VA examiner gathered a detailed history from the Veteran, reviewed the claims file, examined diagnostic tests, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

The probative competent medical evidence of record shows that the Veteran did not have manifestations of heart disease during the Veteran's service and that the Veteran's current heart disease is not related to active service.  Therefore, the Board finds that the preponderance of the evidence of the Veteran's claim of service connection for coronary artery disease, and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran filed a claim for service connection for PTSD in April 2011.  The Veteran also claims he has depression that is related to his military service.  Recently, in July 2015, the Veteran asserted that he was sexually molested and raped while serving in the military on the USS Valley Forge in 1991, this event causing the Veteran to contract herpes simplex.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2015).

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2015).

As noted earlier, the Veteran asserts that he was raped and otherwise sexually molested in 1991 while stationed on the USS Valley Forge.  Initially, the Board notes that the Veteran was stationed onboard that ship during his active duty in 1991.  Next, the record corroborates the Veteran's assertion that he contracted herpes due to a sexual encounter during 1991.  Specifically, July 1991 service treatment records document a diagnosis of herpes simplex.  

Next, the Veteran's service treatment records document psychiatric care in April 1991 for mood swings and depression.  During a corresponding psychiatric interview, the examiner noted there appeared to be much difficulty with the Veteran's marriage at that time.  The Veteran, however, indicated that his marriage was fine.  The Veteran refused to verbalize the cause of his symptoms during the clinical interview.  The attending physician diagnosed the Veteran with major depressive disorder, manic depressive.  The Veteran was noted as a questionable suicidal risk.  Subsequent records from April 1991 show diagnoses of adjustment disorder with depressed mood.  

The Board finds that the evidence of record combined with the Veteran's reports of military sexual trauma show that the rape and sexual molestation could have occurred as the Veteran has reported.  His detailed description of the stressor incident is highly corroborated by the events noted above in the service treatment records.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record tends to corroborate the Veteran's account of the stressor incident.  

The third element is the showing of link between the claimed stressor and the Veteran's PTSD diagnosis.  Of record is a December 2014 private hospital record documenting the Veteran voluntarily presenting at the psychiatric unit.  The Veteran was diagnosed with major depressive disorder and PTSD with military trauma.  The Veteran relayed ongoing stressors of being sexually abused when he was in active service, noting that the experience would come back to haunt him.  The attending physician listed the Veteran's abuse as a source of military trauma associated with the Veteran's PTSD.  In light of this report, the Board finds that the nexus element of service connection for PTSD has been met.  

The Board is cognizant of the February 2012 VA examination in which the examiner found the Veteran did not have PTSD.  At that time, the examiner found that the Veteran's reported stressors were not sufficient to meet the threshold for PTSD purposes and also noted that there was no available evidence to corroborate these stressors.  However, at the time of the February 2012 VA examination, the Veteran had not claimed PTSD as due to military sexual trauma.  Thus, the Veteran's in-service stressor from 1991 had not been developed.  Accordingly, the February 2012 examination is afforded little probative value.  

The claim of entitlement to service connection for PTSD is granted. 38 U.S.C. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also of record are diagnoses of depression and adjustment disorder.  In a November 2014 medical opinion, Dr. H.H.G. diagnosed the Veteran with a mood disorder, which manifested as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, persistent delusions or hallucinations, and intermittent inability to perform activities of daily living.  During the clinical interview, the Veteran had expressed frustration with his service-connected left knee and left shoulder disabilities.  Dr. H.H.G. opined that it was more likely than not that these conditions were aggravating the Veteran's mood disorder.  This is evidence that a psychiatric disability is aggravated by service-connected disabilities, which warrants service connection on a secondary basis.  Based on this information, in addition to the lack of a negative nexus opinion of record, the Board finds that the evidence for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, entitlement to service connection for a mood disorder is granted.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2015).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's left knee and left shoulder disabilities have been rated under DCs 5015 and 5019, respectively.  The diseases under these codes are rated on limitation of motion of the affected body part.  Therefore, the Board will analyze the Veteran's claims in light of the relevant DCs for limitation of motion of the left knee and left shoulder.  

Left Knee

The Veteran's has been assigned a 10 percent rating for his left knee disability based on painful motion pursuant to 38 C.F.R. § 4.59 (2015) (allowing consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint).  

The Board notes that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71, Plate II.

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating. Leg flexion limited to 30 degrees warrants a 20 percent rating. Leg flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating. Leg extension limited to 10 degrees warrants a 10 percent rating. Leg extension limited to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, DC 5261. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee. See VAOPGCPREC 23-97 (July 1, 1997). Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating. A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

The Veteran was underwent a VA examination to assess the current severity of his left knee disability in July 2012.  The Veteran informed the examiner his left knee hurt more during cold weather, experienced increased pain with squatting, flexing, or bending, and was stiff in the mornings.  The Veteran denied flare-ups.  Range of motion testing for the left knee showed flexion ending at 140 degrees or greater with pain at 135 degrees.  The Veteran was able to fully extend with no evidence of painful motion.  The Veteran did not have any additional limitation in motion of the knee following repetitive use testing.  The examiner noted that pain on motion caused functional loss after repetitive-use testing.  All stability tests were normal.    

The Board is not aware of any other evidence relevant to the current severity of the Veteran's left knee disability.  Consequently, the Board finds that a compensable rating for the left knee under DCs 5257, 5260, and 5261 is not warranted at any time during the pendency of the claim and appeal period.  In the July 2012 VA examination, there was no swelling or joint tenderness.  Extension ended at 0 degrees, flexion at 140 degrees. The left knee was stable with no laxity. The Veteran did have knee pain, and pain manifested at 135 degrees of flexion.  

There are no other examinations of record pertaining to the Veteran's left knee during the appeal period.  Since all range of motion tests were normal, and the evidence of record does not indicate there being any instability, a compensable disability rating under DCs 5257, 5260, and 5261 for the Veteran's left knee is not warranted.  Taking into consideration pain on motion, the Veteran's left knee disability did not result in limitation such that there was 45 degrees or less of forward flexion.  Although the examiner stated that there was pain during forward motion, the existence of pain is not a basis for providing a higher rating; rather, it is functional loss due to pain that can give rise to a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Here, the Veteran's range of motion was not reduced even on repetitive motion testing, which is evidence against a finding that he had additional functional loss due to pain sufficient to merit a compensable disability rating based on limited range of motion.

Because the Veteran suffers pain during motion, he is entitled to a minimum compensable rating for his left knee disability, as is currently assigned. 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Board finds that the evidence does not support a higher rating for a left knee disability.  

As the preponderance of the evidence is against the assignment of any higher rating, the Board finds that the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder

The Veteran has been assigned a 10 percent rating for his left shoulder disability for the entire appeal period.  The Veteran is shown to be left-handed.  Therefore, his left arm is considered his dominant or major arm, and the criteria for rating dominant upper extremities will be applied. 38 C.F.R. § 4.69 (2015).

Under DC 5201, a 40 percent rating is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side. A 30 percent rating is assigned for limitation of motion of the arm of the major extremity to midway between the side and shoulder level. A 20 percent rating is assigned for limitation of motion of the arm of the major extremity limited to the shoulder level. 38 C.F.R. § 4.71a, DC 5201 (2015). 

The evidence does not show ankyloses, impairment of the humerus, impairment of the scapula, or impairment of the clavicle. Therefore, the criteria for rating those disabilities are not applicable. 38 C.F.R. § 4.71, DCs 5200, 5202, 5203 (2015).

The Veteran underwent an examination for his left shoulder in July 2012.  The examiner diagnosed the Veteran with left shoulder tendonitis, noting that the Veteran's left hand was dominant.  The Veteran denied any flare-ups.  Range of motion testing revealed flexion that ended at 160 degrees with pain at 120 degrees.  Abduction ended at 170 degrees with pain at the end.  These values did not change on repetitive-use testing.  The examiner found that the Veteran had no additional functional loss or impairment of the shoulder following repetitive-use testing.  However, there was some overall limitation in motion and pain on motion, which caused functional loss.  

The other evidence of record does not show any range of motion studies of the right shoulder or other evidence that would support any higher rating.

The Board finds that the Veteran's symptoms do not meet the criteria for the assignment of any increased rating.  The evidence does not show limitation of motion to shoulder level, or 90 degrees.  Even with pain on motion and other limiting factors, the evidence shows shoulder motion to 120 degrees of flexion and 170 degrees of abduction.  The examiner noted that after repetitive-use testing of the Veteran's left shoulder joint revealed no additional loss of function, pain, fatigue, weakness, or lack of endurance.  Thus the only symptom on which to base a rating is the Veteran's pain on motion.

Because the Veteran suffers pain during motion, he is entitled to a minimum compensable rating for his shoulder strain, as is currently assigned. 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Board finds that the evidence does not support any higher rating for a left shoulder disability.

As the preponderance of the evidence is against the assignment of any higher rating, the Board finds that the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a traumatic brain injury, claimed as headaches and memory loss, is denied.  

Entitlement to service connection for a respiratory condition is denied.

Entitlement to service connection for PTSD due to military sexual trauma and a mood disorder secondary to service-connected disabilities is granted.  

Entitlement to service connection for coronary artery disease is denied.

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.  

Entitlement to a disability rating in excess of 10 percent for a left shoulder disability is denied  

REMAND

The Veteran is seeking service connection for fatigue. 

The Board notes that the Veteran qualifies as a Persian Gulf Veteran, due to active duty service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2014); 38 C.F.R. § 3.317(d) (2015).

As a Persian Gulf Veteran, compensation may be established for objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary, which extends past the current date. 38 U.S.C.A. § 1117(a).  A "qualifying chronic disability" includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

In the instant case, the Veteran has not been afforded an examination for his claim of service connection for fatigue, and VA treatment records clearly show complaints of fatigue.  The etiology of fatigue has not been discussed by any medical treatment provider.  However, given the presumptive provisions particular to Persian Gulf Veterans who show manifestations of a potentially qualifying chronic disability, such as a medically unexplained chronic multisymptom illness showed by chronic fatigue syndrome, for example, the Board finds that the Veteran must be afforded a VA examination that addresses the nature and etiology of his fatigue symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor to address his symptoms claimed as fatigue.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions:

a. Are the Veteran's symptoms of fatigue associated with a known clinical diagnosis, to include chronic fatigue syndrome? 

b.  If the Veteran's symptoms of fatigue are associated with known clinical diagnoses, for each diagnosed disorder address whether it is as least as likely as not (50 percent probability or more) that the disorder had its onset during the Veteran's military service or is otherwise related to his military service.

c. If the Veteran's symptoms cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by chronic fatigue, as established by history, physical examination, and laboratory tests, that have either: 

i. existed for 6 months or more at any time during the pendency of the appeal, or 

ii. exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal? 

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptoms of his disability while on active duty and since that time, even when his records are negative for a diagnosis.

2.  Then, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


